Argued March 14, 1934.
This is an action under the Workmen's Compensation Act. The claimant's right to compensation must be found in the following facts: While working as a miner on April 17, 1931, in the employ of the defendant, he loaded a car and when the car was loaded he began to push it using a sprag in the wheel, and putting his shoulder against the car, and every time he pushed it, before he could get his shoulder out, it would come back in the same place. Continuing his exertion to move the car something "busted" in his side. A little lump came out. The workman was frightened, had pain, and lay down on the road waiting for his fellow-workmen, and finally one of them came and he told him what had happened. This was about one-half hour after he was stricken, without any one being with him in the meanwhile. He reported the accident to the company; he walked home; saw the doctor afterwards. He stayed home a week. The doctor then told him to go to work. He continued to work suffering pain in the locality until it became too intense and on October 17th, he stopped work and has been unable to work ever since. Dr. Nash, who was called for the claimant, testified that the claimant, no doubt, had some adhesions resulting from an operation for appendicitis, and "in making that extra exertion pulled some of the adhesions *Page 439 
away." "And I think that is giving him his trouble ever since." Whilst the doctor used on one occasion the word "probably" the whole tenor of his testimony was that the pulling away of the adhesions followed the trauma that occurred when he was trying to move the car. There was sufficient testimony to support the conclusion of the referee. There is also evidence that the claimant is totally disabled.
The judgment is affirmed.